SUPERIOR COURT
OF THE
STATE OF DELAWARE

RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
JUDGE l THE CIRCLE, SUlTE 2

GEORGETOWN, DE 19947

TELEPHONE (302) 856-5264

March 15, 2017

Dustin J. Taylor

SBI# 00473515

J ames T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, DE 19977

RE: State ofDelaware v. Dustin J. Taylor,
Def. ID# 1509010730

DATE SUBMITTED: February 16, 2017
Dear Mr. Taylor:

Defendant Dustin J. Taylor (“Defendant”) has filed his first Motion for Postconviction
Relief pursuant to Superior Court Criminal Rule 61 (“Rule 61").l He also requests appointment of
counsel to pursue this Motion. For the reasons expressed below, the Motion is summarily dismissed
and Defendant’s request for counsel is denied.

On January 4, 2016, Defendant pled guilty to Assault in a Detention Facility and Conspiracy
in the Second Degree. Defendant was sentenced as follows: for Assault in a Detention Facility,
eight years at Level Five; for Conspiracy in the Second Degree, two years at Level Five, suspended
for six months at Level Four, followed by six months at Level Three. At the time of the guilty plea,
Defendant was also declared a habitual offender. No direct appeal was filed; therefore, the

conviction became final on February 4, 2016.

 

l The applicable version of Rule 61 is that effective on June 4, 2014, as amended by an order of this Court dated May
29, 2015.

l

On February 16, 2017, Defendant filed his Motion for Postconviction Relief. Defendant
claims that: (1) his counsel was ineffective in failing to appeal Defendant’s habitual offender status;
and (2) his guilty plea was accepted in Violation of the Double Jeopardy Clause of the Fifth
Amendment.

The first step in evaluating a motion under Rule 61 is to determine whether any of the
procedural bars listed in Rule 61(i) will force the motion to be procedurally barred.2 Rule 61(i)(1)
requires this Motion to be summarily dismissed. A motion for postconviction relief cannot be filed
more than one year after the judgment is final.3 Defendant’s conviction became final on February 4,
2016, but his Motion was not filed until February 16, 2017, slightly over a year later. Therefore, the

Motion is time-barred.

 

2 Super. Ct. Crim. R. 61(i) provides:

(i) Bars to Relief. (l) T ime limitation A motion for postconviction relief may not be filed more than one year
after the judgment of conviction is final or, if it asserts a retroactively applicable right that is newly recognized
after the judgment of conviction is final, more than one year after the right is first recognized by the Supreme
Court of Delaware or by the United States Supreme Court.

(2) Successive motions. (i) No second or subsequent motion is permitted under this Rule unless that second or
subsequent motion satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of subdivision (d) of
this rule. (ii) Under paragraph (2) of subdivision (b) of this Rule, any first motion for relief under this rule and
that first motion's amendments shall be deemed to have set forth all grounds for relief available to the movant.
That a court of any other sovereign has stayed proceedings in that court for purpose of allowing a movant the
opportunity to file a second or subsequent motion under this rule shall not provide a basis to avoid summary
dismissal under this rule unless that second or subsequent motion satisfies the pleading requirements of
subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

(3) Procea'ural default Any ground for relief that was not asserted in the proceedings leading to the judgment
of conviction, as required by the rules of this court, is thereafter barred, unless the movant shows (A) Cause for
relief from the procedural default and (B) Prejudice from violation of the movant's rights.

(4) Former adjudication Any ground for relief that was formerly adjudicated, whether in the proceedings
leading to the judgment of conviction, in an appeal, in a postconviction proceeding, or in a federal habeas
corpus proceeding, is thereafter barred.

(5) Bars inapplicablel The bars to relief in paragraphs (l), (2), (3), and (4) of this subdivision shall not apply
either to a claim that the court lacked jurisdiction or to a claim that satisfies the pleading requirements of
subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

3 Rule 61(1)(1)

Defendant requests appointment of counsel. The standard governing this request appears in
Rule 61(e)(3):

The judge may appoint counsel for any other first postconviction motion only if the

judge determines that : (i) the motion is an indigent movant’s first timely

postconviction motion and request for appointment of counsel; (ii) the motion seeks

to set aside a judgment of conviction after a trial that has been affirmed by final

order upon direct appellate review; (iii) the motion sets forth a substantial claim that

the movant received ineffective assistance of trial or appellate counsel; (iv) the

motion sets forth a substantial claim that the movant is in custody in violation of the

United States Constitution or Delaware Constitution; (v) granting the motion would

result 1n vacatur of the judgment of conviction for which the movant is in cus4tody;

and (vi) specific exceptional circumstances Warrant the appointment of counsel.4
Since the Motion was not timely, did not set forth a substantial claim that Defendant received
ineffective assistance of counsel or that he is in custody in violation of either the United States or
Delaware Constitutions, and because no specific exceptional circumstance(s) exist to warrant the
appointment of counsel, Defendant’s request is denied. Further, given that this Motion is

summarily dismissed, there is no need for trial counsel to submit an affidavit or to have the State of

Delaware respond.

F or the foregoing reasons, Defendant’s Motion is DISMISSED.

IT IS SO ORDERED.

Very truly yours,

 

cc: Prothonotary’s Office
Kevin A. Gardner, Esq.
Ronald D. Phillips, Esq.

 

4 Rule 61(@)(3).